PER CURIAM.
The above cause coming on to be heard on an appeal from an order of the United States District Court for the Middle District of Tennessee denying appellant’s motion to vacate the judgment of his conviction and sentence on the ground that appellant did not intelligently and competently waive his constitutional right to the assistance of counsel for his defense in the original proceedings in the said cause, on October 7, 1935, which said motion was treated as one in the nature of a petition for the writ of error coram nobis; and it appearing that a hearing was held on the said motion in the district court on October 27 and 28, 1947, at which time appellant testified as a witness on his own behalf to sustain the said claim and other witnesses testified on behalf of the government in opposition thereto; and it further appearing that appellant’s motion for vacation of judgment and allowance of a' new trial was denied and dismissed by order of the district court on October 31, 1947, on the ground that appellant failed to show by a preponderance of the evidence that he did not intelligently and competently waive his constitutional right to the assistance of counsel for his defense; and the credibility of the witnesses, the value of their testimony, and the weight of the evidence being questions for the determination of the district court, and there appearing no reversible error in its conclusions or' in the said order.
Now, therefore, it is ordered, adjudged, and decreed that the order of the district *353court denying appellant’s motion for vacation of judgment and allowance of a new trial be and is hereby affirmed.